DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, Fig. 2 (claims 1-3, 5-8, 10-11, 13-14, 17-19, and 28) in the reply filed on 11/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.
Examiner notes that claim 15 has the same limitations as claim 3 and is not considered withdrawn and will be examined.
Claim Objections
Claim 11 is objected to because of the following informalities:  in lines 2-3, "second-conductivity-type" should be amended to read -first-conductivity-type- as was done with claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the drift region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the drift region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 5, 10, 13, 15, 17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vielemeyer in view of Wang (“Power MOSFETs with Enhanced Electrical Characteristics” and Wang hereinafter).
As to claims 1, 3, 5, and 10: Vielemeyer discloses [claim 1] a semiconductor active device structure (Fig. 1) comprising: a plurality of gate trenches (104), comprising two or more gate trenches parallel to each other, in a semiconductor substrate (100), each containing a gate electrode (106) which is insulated (by 108) from adjacent portions of the substrate, and which is capacitively coupled to adjacent first-conductivity-type channel portions (116) of the substrate (Figs. 1 and 2; [0016]); recessed-field-plate trenches (102) laterally surrounding the plurality of gate trenches (104) at least along long sides of the gate trenches such that the recessed-field-plate trenches oppose each other with the gate trenches and channel portions between them, the recessed-field-plate trenches containing conductive field plates (Figs. 1 and 2; [0016]; field plates 110); a plurality of second-conductivity-type source regions (114), each source region being positioned along opposite sides of each of the gate trenches, in proximity to the gate trenches to emit majority carriers which can pass near the surface of the respective trench (Fig. 1; [0018]-[0019]); wherein the plurality of gate trenches (104) have no recessed-field-plate trench (102) between them, such that there are at least two gate trenches between opposing recessed-field- plate trenches (Fig. 1; [0016]); [claim 3] wherein each of the source regions (114) is positioned in proximity to both the gate trench (102) and also the recessed-field-plate trench (Fig. 1; [0016] and [0018]-[0019]).
Vielemeyer fails to expressly disclose [claim 1] where the majority carriers are emitted thence into a second- conductivity-type drift region; and a second-conductivity type doped drain region which lies beneath the gate trenches and the drift region; [claim 5] wherein the first-conductivity-type is p-type, and the second-conductivity-type is n-type; [claim 10] further comprising a first metallization which is operatively connected to the source regions, and a second metallization which is operatively connected to the drain region.
Wang discloses a power MOSFET [claim 1] where the majority carriers are emitted thence into a second- conductivity-type drift region (Figure 2.3; page 13; n-epi (n-drift)); and a second-conductivity type doped drain region (n+ substrate) which lies beneath the gate trenches and the drift region (Fig. 2.3; page 13); [claim 5] wherein the first-conductivity-type is p-type, and the second-conductivity-type is n-type; [claim 10] further comprising a first metallization (source electrode) which is operatively connected to the source regions, and a second metallization (drain electrode) which is operatively connected to the drain region (Figure 2.3).
The claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second-conductivity type drift region and second conductivity type doped drain region in order to 
A person having ordinary skill in the art before the effective filing date of the claimed invention would have had it within his or her ordinary capabilities to choose the first type to be p-type and the second type to be n-type as there are only two options, first is p-type or first is n-type and the second type is the opposite. 

As to claims 13, 15, and 17: Vielemeyer discloses [claim 13] a semiconductor active device structure (Fig. 1) comprising: a plurality of gate trenches (104) in a semiconductor substrate (100), each containing a gate electrode (106) which is insulated (by 108) from adjacent portions of the substrate, and which is capacitively coupled to an adjacent first-conductivity-type channel portions (116) of the substrate (Figs. 1 and 2; [0016]); as pair of recessed-field-plate trenches (102) laterally surrounding at least two of said gate trenches (104), so that ones of the gate trenches are opposed to one of the recessed-field-plate trenches and also to another of the gate trenches (Fig. 1; [0016]); a plurality of second-conductivity-type source regions (114), each source region being positioned along opposite sides of each of the gate trenches, positioned in proximity to the gate trenches to emit majority carriers which pass near the surface of the respective trench (Fig. 1; [0018]-[0019]); wherein the at least two of said gate trenches (104) have no recessed-field-plate trench (102) between them, such that there are at least two gate trenches between opposing recessed-field- plate trenches (Fig. 1; [0016]); [claim 15] wherein each of the source regions (114) is positioned in proximity to both the gate trench (102) and also the recessed-field-plate trench (Fig. 1; [0016] and [0018]-[0019]).
Vielemeyer fails to expressly disclose [claim 13] a second-conductivity type drain region which lies beneath the gate trenches; [claim 17] wherein the first-conductivity-type is p-type, and the second-conductivity-type is n-type.
Wang discloses a power MOSFET [claim 13] a second-conductivity type doped drain region (n+ substrate) which lies beneath the gate trenches (Fig. 2.3; page 13); [claim 17] wherein the first-conductivity-type is p-type, and the second-conductivity-type is n-type.
The claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second-conductivity type drift region and second conductivity type doped drain region in order to provide a pathway for the majority carriers.
A person having ordinary skill in the art before the effective filing date of the claimed invention would have had it within his or her ordinary capabilities to choose the first type to be p-type and the second type to be n-type as there are only two options, first is p-type or first is n-type and the second type is the opposite. 

As to claim 28: Vielemeyer discloses a method for fabricating a semiconductor device, comprising, in any order, the actions of: a) fabricating a plurality of distinguishable trenched gate electrodes (104) which each lie within a first-conductivity-type semiconductor body region (Fig. 1; [0016] and [0018]-[0019]; body region 116); b) fabricating a recessed field plate structure (102) which laterally surrounds the plurality of gate electrodes, but is not interposed between at least some adjacent distinguishable pairs of gate electrode portions (Figs. 1 and 2; [0016]); and c) fabricating a plurality of second-conductivity-type source regions (114), each source region being positioned along opposite sides of each of the trenched gate electrodes (106), in proximity to the trenched gate electrodes to emit majority carriers which can pass near the surface of the respective trench.
Vielemeyer fails to expressly disclose where the body region lies above a second-conductivity-type drift region; wherein the majority carriers pass near the trench and thence into the second conductivity-type drift region.
Wang discloses a power MOSFET where the body region lies above a second-conductivity-type drift region (Figure 2.3; page 13; n-epi (n-drift)); where the majority carriers pass near the trench and thence into the second- conductivity-type drift region (Figure 2.3; page 13; n-epi (n-drift)).
The claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a second-conductivity type drift region in order to provide a pathway for the majority carriers.

Claims 2, 6, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vielemeyer in view of Wang as applied to claim 1 above, and further in view of Zeng et al (US 2018/0366569 and Zeng hereinafter).
As to claims 2, 6, and 11: Although the structure disclosed by Vielemeyer in view of Wang shows substantial features of the claimed invention (discussed in paragraph 14 above), it fails to expressly disclose:
wherein the drift region comprises plural layers having separate respective doping concentrations; [claim 6] further comprising a first-conductivity-type shield region which extends downward from the recessed- field-plate trenches; [claim 11] wherein the drift region comprises plural layers having separate respective doping concentrations; and further comprising a second- conductivity-type shield region which extends downward from the recessed-field-plate trenches.
Zeng discloses a power MOSFET [claim 2] wherein the drift region (comprising 102, N-, and 106, N) comprises plural layers having separate respective doping concentrations (Fig. 14(A); [0061]); [claim 6] further comprising a first-conductivity-type shield region (146) which extends downward from the recessed- field-plate trenches (Fig. 14(A); [0047]); [claim 11] wherein the drift region (comprising 102, N-, and 106, N) comprises plural layers having separate respective doping concentrations (Fig. 14(A); [0061]); and further comprising a second- conductivity-type shield region (see paragraph 4 above; 146 is the region) which extends downward from the recessed-field-plate trenches (Fig. 14(A); [0047]).
Given the teachings of Zeng, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Vielemeyer in view of Wang by employing the well known or conventional features of power MOSFET fabrication, such as displayed by Zeng, by employing multiple drift regions of different concentrations in order to reduce the device on-resistance and enhance forward current conduction ([0061]) and 
	
As to claims 14 and 18: Although the structure disclosed by Vielemeyer in view of Wang shows substantial features of the claimed invention (discussed in paragraph 15 above), it fails to expressly disclose:
[claim 14] wherein the drift region comprises plural layers having separate respective doping concentrations; [claim 18] further comprising a first-conductivity-type shield region which extends downward from the recessed- field-plate trenches.
Zeng discloses a power MOSFET [claim 14] wherein the drift region (comprising 102, N-, and 106, N) comprises plural layers having separate respective doping concentrations (Fig. 14(A); [0061]); [claim 18] further comprising a first-conductivity-type shield region (146) which extends downward from the recessed- field-plate trenches (Fig. 14(A); [0047]).
Given the teachings of Zeng, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Vielemeyer in view of Wang by employing the well known or conventional features of power MOSFET fabrication, such as displayed by Zeng, by employing multiple drift regions of different concentrations in order to reduce the device on-resistance and enhance forward current conduction ([0061]) and by employing shield regions that extend from the recessed-field-plate trenches in order to reduce the electric field at the trench bottom ([0032]).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vielemeyer in view of Wang as applied to claim 1 above, and further in view of Banerjee et al (US 2009/0061585 and Banerjee hereinafter).
As to claim 7: Although the structure disclosed by Vielemeyer in view of Wang shows substantial features of the claimed invention (discussed in paragraph 14 above), it fails to expressly disclose:
wherein the drift region has a vertically graded doping concentration.
Banerjee discloses a vertical transistor wherein the drift region has a vertically graded doping concentration (Fig. 8; [0055]; linearly-graded, vertically stacked sections).
Given the teachings of Banerjee, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Vielemeyer in view of Wang by employing the well known or conventional features of vertical MOSFET fabrication, such as displayed by Banerjee, by employing a vertically graded doping concentration in order to optimize the on-state and off-state breakdown voltages simultaneously ([0010]).

As to claim 19: Although the structure disclosed by Vielemeyer in view of Wang shows substantial features of the claimed invention (discussed in paragraph 15 above), it fails to expressly disclose:
wherein the drift region has a vertically graded doping concentration.
wherein the drift region has a vertically graded doping concentration (Fig. 8; [0055]; linearly-graded, vertically stacked sections).
Given the teachings of Banerjee, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Vielemeyer in view of Wang by employing the well known or conventional features of vertical MOSFET fabrication, such as displayed by Banerjee, by employing a vertically graded doping concentration in order to optimize the on-state and off-state breakdown voltages simultaneously ([0010]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeng et al (US 2012/0043602) discloses a second conductivity type shield region and a two region drift region (Fig. 5d).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813